Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2022

                                     No. 04-22-00364-CR

                                     Kenneth WILLIAMS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CR4751
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due by September 7, 2022, and on September 6, 2022,
appellant requested a thirty-day extension of time. We granted appellant’s motion and ordered
his brief due by October 7, 2022. On October 6, 2022, appellant filed a second motion
requesting an additional thirty-day extension of time. We granted appellant’s motion, ordered
his brief due by November 7, 2022, and advised counsel further extensions of time would be
disfavored absent extraordinary circumstances. On November 7, 2022, appellant filed a third
motion requesting a thirty-day extension of time. After consideration, we grant the motion and
order appellant to file his brief by December 7, 2022. Counsel is advised if he fails to file a
brief by the date ordered, we will abate this appeal and remand the case to the trial court for a
hearing to determine whether appellant or counsel has abandoned the appeal. Counsel may
further be ordered to appear before this court to show cause why he should not be held in
contempt or otherwise sanctioned for failing to comply with this court’s order.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court